                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

DREVION MARBLEY                                                            PETITIONER

v.                          Case No. 4:19-cv-00301 KGB

WENDY KELLEY, Director of the
Arkansas Department of Correction                                          RESPONDENT

                                        JUDGMENT

      Pursuant to the Order entered this day, judgment is entered for respondent Wendy Kelley.

      It is so ordered this 3rd day of December, 2019.




                                            Kristine G. Baker
                                            United States District Judge
